                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8                         UNITED STATES DISTRICT COURT
                                      9                        CENTRAL DISTRICT OF CALIFORNIA
                                     10   WONGAB CORPORATION, a              )       CASE NO. 2:19-cv-04561-R-MAA
                                          Korean Corporation                 )
                                     11                                      )
Gordon Rees Scully Mansukhani, LLP




                                                                 Plaintiff,  )
                                     12                                              [PROPOSED] ORDER RE
   101 W. Broadway, Suite 2000




                                                                             )
                                                vs.                          )       STIPULATED PROTECTIVE
       San Diego, CA 92101




                                     13                                      )       ORDER
                                          ANTHROPOLOGIE, INC. a
                                     14   Delaware corporation; WESTON       )
                                          WEAR, INC., a California           )
                                     15   corporation; and DOES 1-10,        )
                                                                             )
                                     16                          Defendants. )
                                                                             )
                                     17                                      )
                                          AND RELATED COUNTER                )
                                     18   ACTIONS                            )
                                                                             )
                                     19
                                     20         Pursuant to Fed.R.Civ.P. 26(c), the parties to this lawsuit, through
                                     21   undersigned counsel, jointly submit this Stipulated Protective Order to govern the
                                     22   handling of information and materials produced in the course of discovery or filed
                                     23   with the Court in this action;
                                     24   1.    A.     PURPOSES AND LIMITATIONS
                                     25         Discovery in this action is likely to involve production of confidential,
                                     26   proprietary, or private information for which special protection from public
                                     27   disclosure and from use for any purpose other than prosecuting this litigation may
                                     28   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                   -1-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1   enter the following Stipulated Protective Order. The parties acknowledge that this
                                      2   Order does not confer blanket protections on all disclosures or responses to
                                      3   discovery and that the protection it affords from public disclosure and use extends
                                      4   only to the limited information or items that are entitled to confidential treatment
                                      5   under the applicable legal principles. The parties further acknowledge, as set forth
                                      6   in Section 12.4, below, that this Stipulated Protective Order does not entitle them
                                      7   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                      8   procedures that must be followed and the standards that will be applied when a
                                      9   party seeks permission from the court to file material under seal.
                                     10         B.     GOOD CAUSE STATEMENT
                                     11         This action is likely to involve trade secrets, customer and pricing lists and
Gordon Rees Scully Mansukhani, LLP




                                     12   other valuable research, development, commercial, financial, technical and/or
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   proprietary information for which special protection from public disclosure and
                                     14   from use for any purpose other than prosecution of this action is warranted. Such
                                     15   confidential and proprietary materials and information consist of, among other
                                     16   things,
                                     17         (a)    Information that is the subject of a non-disclosure or confidentiality
                                     18                agreement or obligation;
                                     19         (b)    The names, or other information tending to reveal the identity of a
                                     20                party’s supplier, designer, distributor, or customer;
                                     21         (c)    Agreements with third-parties, including license agreements,
                                     22                distributor agreements, manufacturing agreements, design agreements,
                                     23                development agreements, supply agreements, sales agreements, or
                                     24                service agreements;
                                     25         (d)    Research and development information;
                                     26         (e)    Proprietary engineering or technical information, including product
                                     27                design, manufacturing techniques, processing information, drawings,
                                     28                memoranda and reports;
                                                                                   -2-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1         (f)    Information related to budgets, sales, profits, costs, margins, licensing
                                      2                of technology or designs, product pricing, or other internal
                                      3                financial/accounting information, including non-public information
                                      4                related to financial condition or performance and income or other non-
                                      5                public tax information;
                                      6         (g)    Information related to internal operations including personnel
                                      7                information;
                                      8         (h)    Information related to past, current and future product development;
                                      9         (i)    Information related to past, current and future market analyses and
                                     10                business and marketing development, including plans, strategies,
                                     11                forecasts and competition; and
Gordon Rees Scully Mansukhani, LLP




                                     12         (j)    Trade secrets (as defined by the jurisdiction in which the information
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13                is located).
                                     14         Accordingly, to expedite the flow of information, to facilitate the prompt
                                     15   resolution of disputes over confidentiality of discovery materials, to adequately
                                     16   protect information the parties are entitled to keep confidential, to ensure that the
                                     17   parties are permitted reasonable necessary uses of such material in preparation for
                                     18   and in the conduct of trial, to address their handling at the end of the litigation, and
                                     19   serve the ends of justice, a protective order for such information is justified in this
                                     20   matter. It is the intent of the parties that information will not be designated as
                                     21   confidential for tactical reasons and that nothing be so designated without a good
                                     22   faith belief that it has been maintained in a confidential, non-public manner, and
                                     23   there is good cause why it should not be part of the public record of this case.
                                     24   2.    DEFINITIONS
                                     25         2.1    Action: this pending federal law suit.
                                     26         2.2    Challenging Party: a Party or Non-Party that challenges the
                                     27   designation of information or items under this Order.
                                     28         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                    -3-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1   how it is generated, stored or maintained) or tangible things that qualify for
                                      2   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                      3   the Good Cause Statement.
                                      4         2.4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                      5   Information or Items: information (regardless of how it is generated, stored or
                                      6   maintained) or tangible things the disclosure of which might cause competitive
                                      7   harm to the Designating Party. Information and material that may be subject to
                                      8   this protection includes, but is not limited to, technical and/or research and
                                      9   development data, intellectual property, financial, marketing and other sales data,
                                     10   and/or information having strategic commercial value pertaining to the Designating
                                     11   Party’s trade or business.
Gordon Rees Scully Mansukhani, LLP




                                     12         2.5    Designating Party: a Party or Non-Party that designates information
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   or items that it produces in disclosures or in responses to discovery as
                                     14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                     15   ONLY.”
                                     16         2.6    Disclosure or Discovery Material: all items or information, regardless
                                     17   of the medium or manner in which it is generated, stored, or maintained (including,
                                     18   among other things, testimony, transcripts, and tangible things), that are produced
                                     19   or generated in disclosures or responses to discovery in this matter.
                                     20         2.7    Expert: a person with specialized knowledge or experience in a
                                     21   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                     22   serve as an expert witness or as a consultant in this Action.
                                     23         2.8    House Counsel: attorneys who are employees of a party to this
                                     24   Action. House Counsel does not include Outside Counsel of Record or any other
                                     25   outside counsel.
                                     26         2.9    Non-Party: any natural person, partnership, corporation, association,
                                     27   or other legal entity not named as a Party to this action.
                                     28         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                                    -4-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1   party to this Action but are retained to represent or advise a party to this Action
                                      2   and have appeared in this Action on behalf of that party or are affiliated with a law
                                      3   firm which has appeared on behalf of that party, and includes support staff.
                                      4         2.11 Party: any party to this Action, including all of its officers, directors,
                                      5   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                      6   support staffs).
                                      7         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                      8   Discovery Material in this Action.
                                      9         2.13 Professional Vendors: persons or entities that provide litigation
                                     10   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                     11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
Gordon Rees Scully Mansukhani, LLP




                                     12   and their employees and subcontractors.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         2.14 Protected Material: any Disclosure or Discovery Material that is
                                     14   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                     15   ATTORNEYS’ EYES ONLY.”
                                     16         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                     17   Material from a Producing Party.
                                     18   3.    SCOPE
                                     19         The protections conferred by this Stipulation and Order cover not only
                                     20   Protected Material (as defined above), but also (1) any information copied or
                                     21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                     22   compilations of Protected Material; and (3) any testimony, conversations, or
                                     23   presentations by Parties or their Counsel that might reveal Protected Material.
                                     24         Nothing in this order shall prevent or otherwise restrict counsel from
                                     25   rendering advice to their clients regarding this Action and, in the course thereof,
                                     26   relying generally on examination of Protected Material; provided, however, that in
                                     27   rendering such advice and otherwise communicating with such client, counsel shall
                                     28   not make specific disclosure of any Protected Material.
                                                                                    -5-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1         Any use of Protected Material at trial shall be governed by the orders of the
                                      2   trial judge. This Order does not govern the use of Protected Material at trial.
                                      3   4.    DURATION
                                      4         Even after final disposition of this litigation, the confidentiality obligations
                                      5   imposed by this Order shall remain in effect until a Designating Party agrees
                                      6   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                      7   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                      8   with or without prejudice; and (2) final judgment herein after the completion and
                                      9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                     10   including the time limits for filing any motions or applications for extension of
                                     11   time pursuant to applicable law.
Gordon Rees Scully Mansukhani, LLP




                                     12   5.    DESIGNATING PROTECTED MATERIAL
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                     14   Each Party or Non-Party that designates information or items for protection under
                                     15   this Order must take care to limit any such designation to specific material that
                                     16   qualifies under the appropriate standards. The Designating Party must designate
                                     17   for protection only those parts of material, documents, items, or oral or written
                                     18   communications that qualify so that other portions of the material, documents,
                                     19   items, or communications for which protection is not warranted are not swept
                                     20   unjustifiably within the ambit of this Order.
                                     21         Mass, indiscriminate, or routinized designations are prohibited.
                                     22   Designations that are shown to be clearly unjustified or that have been made for an
                                     23   improper purpose (e.g., to unnecessarily encumber the case development process
                                     24   or to impose unnecessary expenses and burdens on other parties) may expose the
                                     25   Designating Party to sanctions.
                                     26         If it comes to a Designating Party’s attention that information or items that it
                                     27   designated for protection do not qualify for protection, that Designating Party must
                                     28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                   -6-
                                                      [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                             CASE NO. 2:19-cv-04561
                                      1         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                      2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                      3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                      4   under this Order must be clearly so designated before the material is disclosed or
                                      5   produced.
                                      6         Designation in conformity with this Order requires:
                                      7                (a)    for information in documentary form (e.g., paper or electronic
                                      8   documents, but excluding transcripts of depositions or other pretrial or trial
                                      9   proceedings), that the Producing Party affix at a minimum, the legend
                                     10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                     11   ONLY” (hereinafter “CONFIDENTIALITY legend”), to each page that contains
Gordon Rees Scully Mansukhani, LLP




                                     12   protected material. If only a portion or portions of the material on a page qualifies
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   for protection, the Producing Party also must clearly identify the protected
                                     14   portion(s) (e.g., by making appropriate markings in the margins).
                                     15                A Party or Non-Party that makes original documents available for
                                     16   inspection need not designate them for protection until after the inspecting Party
                                     17   has indicated which documents it would like copied and produced. During the
                                     18   inspection and before the designation, all of the material made available for
                                     19   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                     20   identified the documents it wants copied and produced, the Producing Party must
                                     21   determine which documents, or portions thereof, qualify for protection under this
                                     22   Order. Then, before producing the specified documents, the Producing Party must
                                     23   affix the “CONFIDENTIALITY legend” to each page that contains Protected
                                     24   Material. If only a portion or portions of the material on a page qualifies for
                                     25   protection, the Producing Party also must clearly identify the protected portion(s)
                                     26   (e.g., by making appropriate markings in the margins).
                                     27                (b)    for testimony given in depositions that the Designating Party
                                     28   identify the Disclosure or Discovery Material on the record, before the close of the
                                                                                   -7-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1   deposition all protected testimony.
                                      2                (c)    for information produced in some form other than documentary
                                      3   and for any other tangible items, that the Producing Party affix in a prominent
                                      4   place on the exterior of the container or containers in which the information is
                                      5   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                      6   ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information
                                      7   warrants protection, the Producing Party, to the extent practicable, shall identify
                                      8   the protected portion(s).
                                      9         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                     10   failure to designate qualified information or items does not, standing alone, waive
                                     11   the Designating Party’s right to secure protection under this Order for such
Gordon Rees Scully Mansukhani, LLP




                                     12   material. Upon timely correction of a designation, the Receiving Party must make
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   reasonable efforts to assure that the material is treated in accordance with the
                                     14   provisions of this Order.
                                     15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     16         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                     17   designation of confidentiality at any time that is consistent with the Court’s
                                     18   Scheduling Order.
                                     19         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                     20   resolution process under Local Rule 37.1 et seq.
                                     21         6.3    The burden of persuasion in any such challenge proceeding shall be
                                     22   on the Designating Party. Frivolous challenges, and those made for an improper
                                     23   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                     24   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     25   Party has waived or withdrawn the confidentiality designation, all parties shall
                                     26   continue to afford the material in question the level of protection to which it is
                                     27   entitled under the Producing Party’s designation until the Court rules on the
                                     28   challenge.
                                                                                    -8-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                      2         7.1      Basic Principles. A Receiving Party may use Protected Material that
                                      3   is disclosed or produced by another Party or by a Non-Party in connection with this
                                      4   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                      5   Protected Material may be disclosed only to the categories of persons and under
                                      6   the conditions described in this Order. When the Action has been terminated, a
                                      7   Receiving Party must comply with the provisions of section 13 below (FINAL
                                      8   DISPOSITION).
                                      9         7.2      Protected Material must be stored and maintained by a Receiving
                                     10   Party at a location and in a secure manner that ensures that access is limited to the
                                     11   persons authorized under this Order.
Gordon Rees Scully Mansukhani, LLP




                                     12         7.2.1 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
                                     14   in writing by the Designating Party, a Receiving Party may disclose any
                                     15   information or item designated HIGHLY CONFIDENTIAL – ATTORNEYS’
                                     16   EYES ONLY” only to:
                                     17                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                                     18   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                     19   necessary to disclose the information for this Action;
                                     20                  (b)   Experts (as defined in this Order) of the Receiving Party to
                                     21   whom disclosure is reasonably necessary for this Action and who have signed the
                                     22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     23                  (c)   the author or recipient of a document containing the
                                     24   information or a custodian or other person who otherwise possessed or knew the
                                     25   information;
                                     26                  (d)   the Court, its clerks and secretaries, and any court reporter
                                     27   retained to record proceedings before the Court; and
                                     28                  (e)   court reporters retained to transcribe depositions.
                                                                                    -9-
                                                         [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                                CASE NO. 2:19-cv-04561
                                      1         7.2.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                      2   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                      3   Receiving Party may disclose any information or item designated
                                      4   “CONFIDENTIAL” only to:
                                      5                  (a)   persons permitted to receive information or item designated
                                      6   HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY;” and
                                      7                  (b)   the officers, directors, and employees (including House
                                      8   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
                                      9   this Action.
                                     10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                     11         IN OTHER LITIGATION
Gordon Rees Scully Mansukhani, LLP




                                     12         8.1      If a Party is served with a subpoena or a court order issued in other
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   litigation that compels disclosure of any information or items designated in this
                                     14   Action as “CONFIDENTIAL,” that Party must:
                                     15                  (a) promptly notify in writing the Designating Party. Such
                                     16   notification shall include a copy of the subpoena or court order;
                                     17                  (b) promptly notify in writing the party who caused the subpoena or
                                     18   order to issue in the other litigation that some or all of the material covered by the
                                     19   subpoena or order is subject to this Protective Order. Such notification shall
                                     20   include a copy of this Stipulated Protective Order; and
                                     21                  (c) cooperate with respect to all reasonable procedures sought to be
                                     22   pursued by the Designating Party whose Protected Material may be affected.
                                     23         8.2      If the Designating Party timely seeks a protective order, the Party
                                     24   served with the subpoena or court order shall not produce any information
                                     25   designated in this action as “CONFIDENTIAL” or HIGHLY CONFIDENTIAL –
                                     26   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
                                     27   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                     28   permission. The Designating Party shall bear the burden and expense of seeking
                                                                                    -10-
                                                         [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                                CASE NO. 2:19-cv-04561
                                      1   protection in that court of its confidential material and nothing in these provisions
                                      2   should be construed as authorizing or encouraging a Receiving Party in this Action
                                      3   to disobey a lawful directive from another court.
                                      4   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                      5         PRODUCED IN THIS LITIGATION
                                      6         9.1    The terms of this Order are applicable to information produced by a
                                      7   Non-Party in this Action and designated as “CONFIDENTIAL” or HIGHLY
                                      8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
                                      9   by Non-Parties in connection with this litigation is protected by the remedies and
                                     10   relief provided by this Order. Nothing in these provisions should be construed as
                                     11   prohibiting a Non-Party from seeking additional protections.
Gordon Rees Scully Mansukhani, LLP




                                     12         9.2    In the event that a Party is required, by a valid discovery request, to
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   produce a Non-Party’s confidential information in its possession, and the Party is
                                     14   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                     15   confidential information, then the Party shall:
                                     16                (a) promptly notify in writing the Requesting Party and the Non-Party
                                     17   that some or all of the information requested is subject to a confidentiality
                                     18   agreement with a Non-Party;
                                     19                (b) promptly provide the Non-Party with a copy of the Stipulated
                                     20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                     21   specific description of the information requested; and
                                     22                (c) make the information requested available for inspection by the
                                     23   Non-Party, if requested.
                                     24         9.3    If the Non-Party fails to seek a protective order from this court within
                                     25   14 days of receiving the notice and accompanying information, the Receiving
                                     26   Party may produce the Non-Party’s confidential information responsive to the
                                     27   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                     28   Party shall not produce any information in its possession or control that is subject
                                                                                   -11-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1   to the confidentiality agreement with the Non-Party before a determination by the
                                      2   court. Absent a court order to the contrary, the Non-Party shall bear the burden
                                      3   and expense of seeking protection in this court of its Protected Material.
                                      4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      5         10.1 If a Receiving Party learns that, by inadvertence or otherwise, it has
                                      6   disclosed Protected Material to any person or in any circumstance not authorized
                                      7   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                      8   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                      9   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                     10   the person or persons to whom unauthorized disclosures were made of all the terms
                                     11   of this Order, and (d) request such person or persons to execute the
Gordon Rees Scully Mansukhani, LLP




                                     12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   A.
                                     14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                     15         PROTECTED MATERIAL
                                     16         11.1 When a Producing Party gives notice to Receiving Parties that certain
                                     17   inadvertently produced material is subject to a claim of privilege or other
                                     18   protection, the obligations of the Receiving Parties are those set forth in Federal
                                     19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                     20   whatever procedure may be established in an e-discovery order that provides for
                                     21   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                     22   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                     23   of a communication or information covered by the attorney-client privilege or
                                     24   work product protection, the parties may incorporate their agreement in the
                                     25   stipulated protective order submitted to the court.
                                     26   12.   MISCELLANEOUS
                                     27         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                     28   any person to seek its modification by the Court in the future.
                                                                                   -12-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                      2   Protective Order no Party waives any right it otherwise would have to object to
                                      3   disclosing or producing any information or item on any ground not addressed in
                                      4   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                      5   any ground to use in evidence of any of the material covered by this Protective
                                      6   Order.
                                      7         12.3 Use of Designated Materials by Designating Party. Nothing in this
                                      8   Protective Order shall limit a Designating Party’s use of its own information or
                                      9   materials, or prevent a Designating Party from disclosing its own information or
                                     10   materials to any person. Such disclosure shall not affect any designations made
                                     11   pursuant to the terms of this Protective Order, so long as the disclosure is made in a
Gordon Rees Scully Mansukhani, LLP




                                     12   manner that is reasonably calculated to maintain the confidentiality of the
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   information.
                                     14         12.4 Filing Protected Material. A Party that seeks to file under seal any
                                     15   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                     16   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                     17   specific Protected Material at issue. If a Party’s request to file Protected Material
                                     18   under seal is denied by the court, then the Receiving Party may file the information
                                     19   in the public record unless otherwise instructed by the court.
                                     20   13.   FINAL DISPOSITION
                                     21         13.1 After the final disposition of this Action, as defined in paragraph 4,
                                     22   within 60 days of a written request by the Designating Party, each Receiving Party
                                     23   must return all Protected Material to the Producing Party or destroy such material.
                                     24   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                     25   compilations, summaries, and any other format reproducing or capturing any of the
                                     26   Protected Material. Whether the Protected Material is returned or destroyed, the
                                     27   Receiving Party must submit a written certification to the Producing Party (and, if
                                     28   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                                   -13-
                                                         [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                                CASE NO. 2:19-cv-04561
                                      1   (1) identifies (by category, where appropriate) all the Protected Material that was
                                      2   returned or destroyed and (2)affirms that the Receiving Party has not retained any
                                      3   copies, abstracts, compilations, summaries or any other format reproducing or
                                      4   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                      5   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                      6   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                      7   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                      8   work product, even if such materials contain Protected Material. Any such
                                      9   archival copies that contain or constitute Protected Material remain subject to this
                                     10   Protective Order as set forth in Section 4 (DURATION).
                                     11   \\
Gordon Rees Scully Mansukhani, LLP




                                     12   \\
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   \\
                                     14   \\
                                     15   \\
                                     16   \\
                                     17   \\
                                     18   \\
                                     19   \\
                                     20   \\
                                     21   \\
                                     22   \\
                                     23   \\
                                     24   \\
                                     25   \\
                                     26   \\
                                     27   \\
                                     28   \\
                                                                                    -14-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1   14.   Any violation of this Order may be punished by any and all appropriate
                                      2   measures including, without limitation, contempt proceedings and/or monetary
                                      3   sanctions.
                                      4
                                      5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      6
                                          Dated:                           By: /s/
                                      7                                        M.D. Scully
                                                                               Hazel Mae B. Pangan
                                      8                                        Lara S. Garner
                                                                               GORDON REES SCULLY
                                      9                                        MANSUKHANI
                                                                               Attorneys for Defendant
                                     10                                        ANTHROPOLOGIE, INC.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   101 W. Broadway, Suite 2000




                                          Dated:                           By: /s/
                                                                               Scott Alan Burroughs
       San Diego, CA 92101




                                     13                                        Justin Gomes
                                     14                                        DONIGER /BURROUGHS
                                                                               Attorneys for Plaintiff
                                     15
                                     16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                     17   DATED: January 28, 2020
                                     18
                                          _____________________________________
                                     19
                                          Honorable Maria A. Audero
                                     20   United States Magistrate Judge
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                -15-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1                                       EXHIBIT A
                                      2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3         I, _____________________________ [print or type full name], of
                                      4   _______________
                                      5   _____________________ [print or type full address], declare under penalty of
                                      6   perjury that I have read in its entirety and understand the Stipulated Protective
                                      7   Order that was issued by the United States District Court for the Central District of
                                      8   California on [date] in the case of Wongab Corporation v. Anthropologie, Inc.,
                                      9   Case No. 2:19-cv-04561. I agree to comply with and to be bound by all the terms
                                     10   of this Stipulated Protective Order and I understand and acknowledge that failure
                                     11   to so comply could expose me to sanctions and punishment in the nature of
Gordon Rees Scully Mansukhani, LLP




                                     12   contempt. I solemnly promise that I will not disclose in any manner any
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   information or item that is subject to this Stipulated Protective Order to any person
                                     14   or entity except in strict compliance with the provisions of this Order.
                                     15   I further agree to submit to the jurisdiction of the United States District Court for
                                     16   the Central District of California for the purpose of enforcing the terms of this
                                     17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                     18   termination of this action. I hereby appoint __________________________ [print
                                     19   or type full name] of ___________________________ [print or type full address
                                     20   and telephone number] as my California agent for service of process in connection
                                     21   with this action or any proceedings related to enforcement of this Stipulated
                                     22   Protective Order.
                                     23   Date: ______________________________________
                                     24   City and State where sworn and signed: _________________________________
                                     25   Printed name: _______________________________
                                     26   Signature: __________________________________
                                     27
                                     28
                                                                                   -16-
                                                       [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 2:19-cv-04561
                                      1                            CERTIFICATE OF SERVICE
                                      2          I hereby certify that a true and correct copy of the above and foregoing
                                      3   document entitled [PROPOSED] ORDER RE STIPULATED PROTECTIVE
                                          ORDER was electronically filed with the U.S. District Court on January 28, 2020.
                                      4   Notice will automatically be electronically mailed to the following individuals who
                                      5   are registered with the U.S. District Court CM/ECF System. My business address
                                          is: Gordon Rees Scully Mansukhani, 101 W. Broadway, Suite 2000, San Diego,
                                      6   CA 92101, my electronic mail address is mcerezo@grsm.com.
                                      7   Stephen M. Doniger                      Attorneys for Plaintiff
                                      8   Scott Alan Burroughs                    Wongab Corporation
                                          Trevor W. Barrett
                                      9   Justin M. Gomes
                                          DONIGER / BURROUGHS
                                     10   603 Rose Avenue
                                          Venice, CA 90291
                                     11   Tel: 310-590-1820
                                          Email:      Stephen@donigerlawfirm.com
Gordon Rees Scully Mansukhani, LLP




                                     12               scott@donigerlawfirm.com
   101 W. Broadway, Suite 2000




                                                      tbarrett@donigerlawfirm.com
                                                      jgomes@donigerlawfirm.com
       San Diego, CA 92101




                                     13
                                     14
                                               I declare under penalty of perjury under the laws of the United States of
                                     15   America that I am employed in the office of a member of the Bar of this Court at
                                     16   whose direction the service was made.

                                     17         Executed on January 28, 2020 at San Diego, California.
                                     18
                                                                                              Maria G. Cerezo
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                 -17-
                                                      [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
                                                                                             CASE NO. 2:19-cv-04561
